Citation Nr: 0013974	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966 and from November 1973 to April 1974.  His 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Cleveland, 
Ohio.  In that decision, the RO denied the veteran's claim 
for an evaluation in excess of 10 percent for post-traumatic 
stress disorder. 

In a brief submitted in May 2000, the veteran's 
representative appears to have raised the issues of 
entitlement to nonservice-connected pension benefits, a total 
disability rating based on individual unemployability by 
reason of a service-connected disability, and an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder.  As these matters have not been 
developed for appellate review, the Board refers them back to 
the RO for appropriate development and adjudication. 


REMAND

A preliminary review of the record discloses that a remand in 
necessary before the Board can decide the issue on appeal.  
In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in December 1994, the veteran requested a hearing before a 
Member of the Board sitting at the RO in Cleveland, Ohio.  
The RO notified the veteran by a March 2000 letter that his 
hearing had been scheduled for April 2000.  The record 
reflects that the notification letter was addressed to the 
veteran at 4816 Wendell (Rear), Cleveland, Ohio, 44127.  The 
veteran, however, failed to appear at that time.  

In response, the veteran's representative submitted a brief 
which alleged that the veteran never received the RO's 
notification letter because it was sent to the wrong address.  
It was noted that the veteran currently resides at 3010 West 
115th Street, #6, Cleveland, Ohio, 44127.  Therefore, the 
veteran's representative argued that the veteran should be 
afforded a hearing before a Member of the Board.

In view of the foregoing, this case his hereby REMANDED to 
the RO for the following action:

The RO is requested to clarify with the 
veteran whether he still desires a 
hearing before a Member of the Board at 
the RO with respect to the issue on 
appeal.  If he still desires a hearing, 
the RO should take all necessary steps 
to schedule the veteran for a hearing 
before a Member of the Board at the 
local Regional Office as soon as 
practicable.  All correspondence should 
be sent to the veteran's correct 
address (3010 West 115th Street, #6, 
Cleveland, Ohio, 44127).

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  No action is required of the 
veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




